UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1355


In re: DAVID HALL CRUM,

                    Petitioner,



                                      No. 21-1356


In re: DAVID HALL CRUM,

                    Petitioner.



         On Petitions for Writs of Mandamus. (5:20-cv-00658; 5:20-cv-00655)


Submitted: August 19, 2021                                        Decided: August 23, 2021


Before MOTZ, AGEE, and WYNN, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


David Hall Crum, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      District of Columbia Code offender David Hall Crum filed identical petitions for

writs of mandamus and supplemental petitions for writs of mandamus, concerning his 28

U.S.C. § 2241 petition and his complaint filed pursuant to Bivens v. Six Unknown Agents

of the Federal Bureau of Narcotics, 403 U.S. 388 (1971). Crum challenges the magistrate

judges’ handling of the underlying proceedings and seeks direct review of his § 2241

petition and his Bivens action in this court, and damages. We conclude that Crum is not

entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought and “has no other adequate means to

attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (alteration and internal

quotation marks omitted). Mandamus may not be used as a substitute for appeal. In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

      It appears Crum attempts to substitute mandamus for direct appeal. Accordingly,

we deny the petitions for writs of mandamus and all supplemental petitions for writs of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                   PETITIONS DENIED



                                           2